DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s argument received on 12/13/2021 in response to the Non-Final Office Action mailed on 9/15/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by OCE HOLDING BV (EP 3272542 A1, as provided by the Applicant’s IDS).

 receiving a 3D object model that represents a 3D part to be formed in a build volume (Fig 1, see claim 1; [0001]-[0038]); 
determining a placeholder position for forming a placeholder part within the build volume; based on the placeholder position, determining a 3D part position for forming the 3D part within the build volume; and
 controlling components of a 3D printing system to form the placeholder part in the placeholder position within the build volume and to form the 3D part in the 3D part position within the build volume (see claim 1, Figs 2-4). It is noted that claim 1 does not comprise features characterizing the claimed method as method of cooling, and therefore similarly rejected.
As for claim 5, OCE HOLDING BV teaches a method as in claim 1, further comprising: receiving a 3D placeholder model that represents the placeholder part;
processing the 3D object model and 3D placeholder model into 2D slice data according to the positions of the placeholder part and 3D parts; and printing each layer of the placeholder part and the 3D parts according to the 2D slice data (see Fig 2-4, claim 1).
Allowable Subject Matter
Claims 2-4, 6, 7  are
It is noted that dependent claims 2-4, 6, 7, 11, 14, and 15, characterizing the features of organization of cooling conduits in place of removing the placeholder parts are unknown and not obvious to one skilled person to improve cooling efficiency.
Claims 8-15 are allowed.
The Applicant argued that the closest prior art reference Yoshida in view or Burhop, as applied, fails to teach “the 3D placeholder position and the 3D part position distributed around and apart from one another”. The Examiner agrees and has withdrawn the rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive. 
The Applicant argued that OCE fails to teach “receiving a 3D object model that represents a 3D part to be formed in a build volume”.
Examiner’s response: the examiner provided [0001]-[0038] of OCE for proper understanding of the entire disclosure as opposed to looking into just Figures as alleged. It is noted that [0036] of OCE provides suggestion features that are inherent including receiving 3D object model that represents a 3D part to be formed in a build volume (Fig. 2 shows the printer 10 without the substrate 26, the jigs 36 and the object 30. The controller 38 includes a digital processor 40, a memory 42 for storing data that specify the shape of the object 30, and another memory 44 for storing a three-dimensional model of the jigs 36”). With that being said, applicant’s argument is not found persuasive. 
Applicant is unclear in regards to breakdown of the claim limitations. The examiner would like to take a moment to explain claim 1 as also presented above without changing the scope of the claim. 
For claim 1, OCE HOLDING BV teaches a method of cooling a 3D build volume comprising:  receiving a 3D object model that represents a 3D part to be formed in a build volume (Fig 1, see claim 1; [0001]-[0038], [0036]);  determining a placeholder position for forming a placeholder part within the build volume (this feature is inherent, as placeholder = jig position is predetermined); based on the placeholder position, determining a 3D part position for forming the 3D part within the build volume (this feature is inherent, since 3D part to be printed “30” needs to be placed on the jigs 36, thus the position of the 3D part is also determined, otherwise it would be placed on a wrong location); controlling components of a 3D printing system to form the placeholder part in the placeholder position within the build volume and to form the 3D part in the 3D part position within the build volume (see claim 1, Figs 2-4; [0001]-[00038], specifically [0036]-[0038] includes controller for controlling the 3D printing system to form placeholder part=jig and based on it 3D part =30). It is noted that claim 1 does not comprise features characterizing the claimed method as method of cooling, and therefore similarly rejected. 

Applicant’s arguments in regards to claims 8-15 has been considered. The amendment overcomes the previous rejection made. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743